Opinion issued January 21, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-15-01051-CR
                            NO. 01-15-01052-CR
                          ———————————
                 LEINYUY ROBERT YANGEH, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1473903 & 1473904


                        MEMORANDUM OPINION

      Appellant, Leinyuy Robert Yangeh, pled guilty to the felony offense of

possession with intent to deliver a controlled substance. The trial court found

appellant guilty and, in accordance with the terms of appellant’s plea bargain
agreement with the State, sentenced appellant to 7 years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice. Appellant filed

a pro se notice of appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.



                                          2
                                 PER CURIAM



Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3